EXHIBIT 99 FOR IMMEDIATE RELEASE RPC, Inc. Announces Second Quarter 2012 Share Repurchases ATLANTA, July 2, 2012 RPC, Inc. (NYSE: RES) announced today that during the second quarter of 2012 it purchased 35,100 shares under its share repurchase program. RPC provides a broad range of specialized oilfield services and equipment primarily to independent and major oilfield companies engaged in the exploration, production and development of oil and gas properties throughout the United States, including the Gulf of Mexico, mid-continent, southwest, Appalachian and Rocky Mountain regions, and in selected international markets.RPC’s investor Web site can be found at www.rpc.net. For information about RPC, Inc. or this event, please contact: Ben Palmer Chief Financial Officer (404) 321-2140 irdept@rpc.net Jim Landers Vice President, Corporate Finance (404) 321-2162 jlanders@rpc.net
